DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/278,186 filed on December 11, 2020. Claims 1 to 20 are pending with the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7-10, 12, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication No.: US 20090125420 A1) hereinafter Zhang, in view of Zabokritski et al. (U.S. Publication No.: US 20090319498 A1) hereinafter Zabokritski, in view of Barsness et al. (U.S. Publication No.: US 20190235919 A1) hereinafter Barsness1, in view of Hussain et al. (U.S. .
As to claim 1:
Zhang discloses:
A system, comprising a processor to: 
receive client status updates for a database of a publish and subscribe system [Paragraph 0022 teaches an enhanced publish-subscribe based information delivery model. Paragraph 0064 teaches an information subscriber seeking to consume information will connect to the system 100 of the invention (FIG. 1) using Internet web browser or a wireless device that has Internet access. The subscriber selects and subscribes to a subject listed in the subject catalog based his/her interest. Upon completion, the subscriber submits the request and confirms his/her subscription. The system then stores the subscription in the database and makes it receptive for any published issues for the subject. Paragraph 0065 teaches the system allows the publisher to submit one or more versions of an issue at a time by uploading local files to the system. Upon success, the system stores the submitted issue in the file storage and updates the database with the submission accordingly. Note: The publish-subscribe based information delivery model is interpreted to be the claimed publish and subscribe system, storing subscriber subscriptions in a database and making those subscriptions receptive for published issues or issue updates is interpreted to read on the claimed receive client status updates for a database. The claimed client status is interpreted to be the subscriptions in the database used to determine clients that are subscribed or connected to the publishing system.];
Zhang discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose generate an optimistic update based on the received client status updates wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update and updating the database using the optimistic update.

generate an optimistic update based on the received client status updates wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update [Paragraph 0017 teaches an update query operator may be configured to update records of a relational data source (or objects of an object-oriented data source, etc.) by querying the data source for each update on a per-item basis. The update query operator may examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to request the alterations that synchronize the version of the item in the data source with the local representation. Paragraph 0020 teaches the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. As a result, the single-item "Where" query operator 22 produces one query for each item to be updated. Paragraph 0021 teaches an alternative technique may be devised that reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline. Instead of operating on a per-item basis, it may be more efficient for a query operator to specify the operation to be performed and the types of items involved. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators.
Note: The examiner interprets update query operator querying the data source for each update on a per-item basis by examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to be the claimed generate an optimistic update based on the received updates, wherein determining which aspects of respective items have been altered since retrieval from the data source is interpreted ; and
updating the database using the optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline (see Zabokritski Paragraph 0021).

Zhang and Zabokritski discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose a conditional update that uses a find-and-modify operation.
Barsness1 discloses:
a conditional update that uses a find-and-modify operation [Paragraph 0080 teaches task may invoke a query, in which all records in the database are matched to some specified search criteria, data from the matched records being returned, and optionally updated. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang and Zabokritski, by incorporating records returned that are optionally updated resulting from an invoked query with search criteria, as taught by Barsness1 (Paragraph 0080), because all three applications are directed to updating databases; incorporating records returned that are optionally updated resulting from an invoked query with search criteria improves the utility of the database from the perspective of its clients/users (see Barsness1 Paragraph 0012).

Zhang, Zabokritski, and Barsness1 disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose adaptively update the database using an update based on an optimistic update failure rate.
Hussain discloses:
adaptively update the database using an update based on an optimistic update failure rate [Column 3 Lines 54-64 teach a customer may request invocation of a command that updates a database software package for database servers executing on the customer's computing instances 106. Because failed updates are likely to leave the database servers in a state where the database servers are unable to respond to queries, the customer may request that the command be sent with a maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, and Barsness1, by incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded, as taught by Hussain (Column 3 Lines 54-64), because all four applications are directed to updating databases; incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded allow a customer of a service provider to submit a request to a command service to invoke a command in batches over time until the command has been executed on individual target computing instances specified in the request (see Hussain Column 2 Lines 20-24).
or the read-modify-write sequence based on the estimated optimistic update failure rate.

Zhang, Zabokritski, Barsness1, and Hussain disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose estimated optimistic update failure rate.
Markl discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015). 

As to claim 2:
Zhang, Zabokritski, Barsness1, Hussain, Markl disclose all of the limitations as set forth in claim 1.
Zabokritski also discloses:
The system of claim 1, wherein the optimistic update comprises a bulk optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed bulk optimistic update. The examiner also interprets the claimed bulk 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline (see Zabokritski Paragraph 0021).

As to claim 3:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1 and 2.
Zabokritski also discloses:
The system of claim 2, wherein the processor is to update the database using the bulk optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed bulk optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as  

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1 and 2.
Hussain also discloses:
updating the database in response to detecting that the optimistic update failure rate does not exceed a threshold rate [Column 3 Lines 54-64 teach a customer may request invocation of a command that updates a database software package for database servers executing on the customer's computing instances 106. Because failed updates are likely to leave the database servers in a state where the database servers are unable to respond to queries, the customer may request that the command be sent with a maximum concurrency of 4% and to allow no more than two failed invocations. In the event that the update fails three times, exceeding the error threshold of two failed invocations, the command service 104 terminates the command. Note: The examiner interprets the claimed in response to detecting that an optimistic update failure rate does not exceed a threshold rate to be moving forward or continuing with the update command invocation until the error rate exceeds a threshold. In the context of this claim the error rate has not reached the threshold therefore update invocations continue as normal.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1 and 2.
Markl also discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many  

As to claim 5:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1.
Zabokritski also discloses:
optimistic update [Paragraph 0017 teaches an update query operator may be configured to update records of a relational data source (or objects of an object-oriented data source, etc.) by querying the data source for each update on a per-item basis. The update query operator may examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to request the alterations that synchronize the version of the item in the data source with the local representation. Paragraph 0020 teaches the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. As a result, the single-item "Where" query operator 22 produces one query for each item to be updated. 
Note: The examiner interprets update query operator querying the data source for each update on a per-item basis by examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to be the claimed generate an optimistic update based on the received updates. The retrieval from the data source is interpreted to be the claimed received updates and issue one updating query for each  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline (see Zabokritski Paragraph 0021). 



Markl also discloses:
The system of claim 1, wherein the processor is to monitor a rate of update failures and estimate the estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimate the estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015). 



As to claim 7:

Barsness1 also discloses:
The system of claim 5, wherein the processor is to execute the optimistic update using the find-and-modify operation [Paragraph 0080 teaches task may invoke a query, in which all records in the database are matched to some specified search criteria, data from the matched records being returned, and optionally updated. 
Note: The examiner interprets a query invoked on records matching a search criteria to be the claimed optimistic update and the records returned that are optionally updated resulting from an invoked query with search criteria is interpreted to be the claimed find-and-modify operation. To further elaborate, the examiner interprets a find-and-modify operation to be a query that looks up a certain record, modifies some fields in the record, and returns the record either before or after the modification. In this case, the cited reference is teaching a query that returns records that are optionally updated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang and Zabokritski, by incorporating records returned that are optionally updated resulting from an invoked query with search criteria, as taught by Barsness1 (Paragraph 0080), because all three applications are directed to updating databases; incorporating records returned that are optionally updated resulting from an invoked query with search criteria improves the utility of the database from the perspective of its clients/users (see Barsness1 Paragraph 0012).

As to claim 8:
Zhang discloses:
A computer-implemented method, comprising:
receiving, via a processor, client status updates for a database of a publish and subscribe system Paragraph 0022 teaches an enhanced publish-subscribe based information delivery model. Paragraph 0064 teaches an information subscriber seeking to consume information will connect to the system 100 of the invention (FIG. 1) using Internet web browser or a wireless device that has Internet access. The subscriber selects and subscribes to a subject listed in the subject catalog based his/her interest. Upon completion, the subscriber submits the request and confirms his/her subscription. The system then stores the subscription in the database and makes it receptive for any published issues for the subject. Paragraph 0065 teaches the system allows the publisher to submit one or more versions of an issue at a time by uploading local files to the system. Upon success, the system stores the submitted issue in the file storage and updates the database with the submission accordingly. Note: The publish-subscribe based information delivery model is interpreted to be the claimed publish and subscribe system, storing subscriber subscriptions in a database and making those subscriptions receptive for published issues or issue updates is interpreted to read on the claimed receive client status updates for a database. The claimed client status is interpreted to be the subscriptions in the database used to determine clients that are subscribed or connected to the publishing system.];

Zhang discloses some of the limitations as set forth in claim 8 but does not appear to expressly disclose generate an optimistic update based on the received client status updates wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update and updating the database using the optimistic update.
Zabokritski discloses:
generate an optimistic update based on the received client status updates wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update [Paragraph 0017 teaches an update query operator may be configured to update records of a relational data source (or objects of an object-oriented data source, etc.) by querying the data source for each update on a per-item basis. The update query operator may examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to request the alterations that synchronize the version of the item in the data source with the local representation. Paragraph 0020 teaches the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. As a result, the single-item "Where" query operator 22 produces one query for each item to be updated. Paragraph 0021 teaches an alternative technique may be devised that reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline. Instead of operating on a per-item basis, it may be more efficient for a query operator to specify the operation to be performed and the types of items involved. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators.
Note: The examiner interprets update query operator querying the data source for each update on a per-item basis by examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to be the claimed generate an optimistic update based on the received updates, wherein determining which aspects of respective items have been altered since retrieval from the data source is interpreted to read on the claimed received client status and the SQL statements as part of the "Update" operation generated by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and the ; and
updating the database using the optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline (see Zabokritski Paragraph 0021).

Zhang and Zabokritski discloses some of the limitations as set forth in claim 8 but does not appear to expressly disclose a conditional update that uses a find-and-modify operation.
Barsness1 discloses:
a conditional update that uses a find-and-modify operation [Paragraph 0080 teaches task may invoke a query, in which all records in the database are matched to some specified search criteria, data from the matched records being returned, and optionally updated. 
Note: The examiner interprets a query invoked on records matching a search criteria to be the claimed optimistic update and the records returned that are optionally updated resulting from an invoked query with search criteria is interpreted to be the claimed find-and-modify operation. To further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang and Zabokritski, by incorporating records returned that are optionally updated resulting from an invoked query with search criteria, as taught by Barsness1 (Paragraph 0080), because all three applications are directed to updating databases; incorporating records returned that are optionally updated resulting from an invoked query with search criteria improves the utility of the database from the perspective of its clients/users (see Barsness1 Paragraph 0012).

Zhang, Zabokritski, and Barsness1 disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose adaptively update the database using an update based on an optimistic update failure rate.
Hussain discloses:
adaptively update the database using an update based on an optimistic update failure rate [Column 3 Lines 54-64 teach a customer may request invocation of a command that updates a database software package for database servers executing on the customer's computing instances 106. Because failed updates are likely to leave the database servers in a state where the database servers are unable to respond to queries, the customer may request that the command be sent with a maximum concurrency of 4% and to allow no more than two failed invocations. In the event that the update fails three times, exceeding the error threshold of two failed invocations, the command service 104 terminates the command. Note: The examiner interprets the claimed update the database using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, and Barsness1, by incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded, as taught by Hussain (Column 3 Lines 54-64), because all four applications are directed to updating databases; incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded allow a customer of a service provider to submit a request to a command service to invoke a command in batches over time until the command has been executed on individual target computing instances specified in the request (see Hussain Column 2 Lines 20-24).
or the read-modify-write sequence based on the estimated optimistic update failure rate

Zhang, Zabokritski, Barsness1, and Hussain disclose most of the limitations as set forth in claim 8 but does not appear to expressly disclose estimated optimistic update failure rate.
Markl discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).

As to claim 9:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8.
Zabokritski also discloses:
The computer-implemented method of claim 8, wherein generating the optimistic update comprises generating a bulk optimistic update including the optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed bulk optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]


As to claim 10:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8 and 9.
Zabokritski also discloses:
The computer-implemented method of claim 9, comprising updating the database using the bulk optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed bulk optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8 and 9.
Hussain also discloses:
updating the database  in response to detecting that the optimistic update failure rate does not exceed a threshold rate [Column 3 Lines 54-64 teach a customer may request invocation of a command that updates a database software package for database servers executing on the customer's computing instances 106. Because failed updates are likely to leave the database servers in a state where the database servers are unable to respond to queries, the customer may request that the command be sent with a maximum concurrency of 4% and to allow no more than two failed invocations. In the event that the update fails three times, exceeding the error threshold of two failed invocations, the command service 104 terminates the command. Note: The examiner interprets the claimed in response to detecting that an optimistic update failure rate does not exceed a threshold rate to be moving forward or continuing with the update command invocation until the error rate exceeds a threshold. In the context of this claim the error rate has not reached the threshold therefore update invocations continue as normal.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, and Barsness1, by incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded, as taught by Hussain  

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8 and 9.
Markl also discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what  

As to claim 12:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8.
Zabokritski also discloses:
optimistic update [Paragraph 0017 teaches an update query operator may be configured to update records of a relational data source (or objects of an object-oriented data source, etc.) by querying the data source for each update on a per-item basis. The update query operator may examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to request the alterations that synchronize the version of the item in the data source with the local representation. Paragraph 0020 teaches the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. As a result, the single-item "Where" query operator 22 produces one query for each item to be updated. 
Note: The examiner interprets update query operator querying the data source for each update on a per-item basis by examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to be the claimed generate an optimistic update based on the received updates. The retrieval from the data source is interpreted to be the claimed received updates and issue one updating query for each item to request the alterations that synchronize the version of the item in the data source is interpreted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline (see Zabokritski Paragraph 0021). 

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8.
Markl also discloses:
The computer-implemented method of claim 8, comprising monitoring a rate of update failures and estimating the estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimating the estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all three applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).

As to claim 14:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8.
Barsness1 also discloses:
The computer-implemented method of claim 8, wherein updating the database using the optimistic update comprises using the find-and-modify operation [Paragraph 0080 teaches task may invoke a query, in which all records in the database are matched to some specified search criteria, data from the matched records being returned, and optionally updated. 
Note: The examiner interprets a query invoked on records matching a search criteria to be the claimed optimistic update and the records returned that are optionally updated resulting from an invoked query with search criteria is interpreted to be the claimed find-and-modify operation. To further elaborate, the examiner interprets a find-and-modify operation to be a query that looks up a certain record, modifies some fields in the record, and returns the record either before or after the modification. In this case, the cited reference is teaching a query that returns records that are optionally updated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Hussain, and Markl, by incorporating records returned that are optionally updated resulting from an invoked query with search criteria, as taught by Barsness1 (Paragraph 0080), because all five applications are directed to updating databases; incorporating records returned that are optionally updated resulting from an invoked query with search criteria improves the utility of the database from the perspective of its clients/users (see Barsness1 Paragraph 0012). 

As to claim 15:
Zhang discloses:
A computer program product for adaptively updating a publish and subscribe system database using bulk optimistic updates, the computer program product comprising a computer-readable storage medium having program code embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to:
receive client status updates for a database of a publish and subscribe system  Paragraph 0022 teaches an enhanced publish-subscribe based information delivery model. Paragraph 0064 teaches an information subscriber seeking to consume information will connect to the system 100 of the invention (FIG. 1) using Internet web browser or a wireless device that has Internet access. The subscriber selects and subscribes to a subject listed in the subject catalog based his/her interest. Upon completion, the subscriber submits the request and confirms his/her subscription. The system then stores the subscription in the database and makes it receptive for any published issues for the subject. Paragraph 0065 teaches the system allows the publisher to submit one or more versions of an issue at a time by uploading local files to the system. Upon success, the system stores the submitted issue in the file storage and updates the database with the submission accordingly. Note: The publish-subscribe based information delivery model is interpreted to be the claimed publish and subscribe system, storing subscriber subscriptions in a database and making those subscriptions receptive for published issues or issue updates is interpreted to read on the claimed receive client status updates for a database. The claimed client status is interpreted to be the subscriptions in the database used to determine clients that are subscribed or connected to the publishing system.];

Zhang discloses some of the limitations as set forth in claim 15 but does not appear to expressly disclose generate an optimistic update based on the received client status updates wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update and updating the database using the optimistic update.
Zabokritski discloses:
generate an optimistic update based on the received client status updates wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update [Paragraph 0017 teaches an update query operator may be configured to update records of a relational data source (or objects of an object-oriented data source, etc.) by querying the data source for each update on a per-item basis. The update query operator may examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to request the alterations that synchronize the version of the item in the data source with the local representation. Paragraph 0020 teaches the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. As a result, the single-item "Where" query operator 22 produces one query for each item to be updated. Paragraph 0021 teaches an alternative technique may be devised that reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline. Instead of operating on a per-item basis, it may be more efficient for a query operator to specify the operation to be performed and the types of items involved. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators.
Note: The examiner interprets update query operator querying the data source for each update on a per-item basis by examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to be the claimed generate an optimistic update based on the received updates, wherein determining which aspects of respective items have been altered since retrieval from the data source is interpreted to read on the claimed received client status and the SQL statements as part of the "Update" operation ; and
updating the database using the optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces the inefficiency of processing multiple-item queries with single-item query operators in the query processing pipeline (see Zabokritski Paragraph 0021).

Zhang and Zabokritski discloses some of the limitations as set forth in claim 15 but does not appear to expressly disclose a conditional update that uses a find-and-modify operation.
Barsness1 discloses:
a conditional update that uses a find-and-modify operation [Paragraph 0080 teaches task may invoke a query, in which all records in the database are matched to some specified search criteria, data from the matched records being returned, and optionally updated. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang and Zabokritski, by incorporating records returned that are optionally updated resulting from an invoked query with search criteria, as taught by Barsness1 (Paragraph 0080), because all three applications are directed to updating databases; incorporating records returned that are optionally updated resulting from an invoked query with search criteria improves the utility of the database from the perspective of its clients/users (see Barsness1 Paragraph 0012).

Zhang, Zabokritski, and Barsness1 disclose some of the limitations as set forth in claim 15 but does not appear to expressly disclose adaptively update the database using an update based on an optimistic update failure rate.
Hussain discloses:
adaptively update the database using an update based on an optimistic update failure rate [Column 3 Lines 54-64 teach a customer may request invocation of a command that updates a database software package for database servers executing on the customer's computing instances 106. Because failed updates are likely to leave the database servers in a state where the database servers are unable to respond to queries, the customer may request that the command be sent with a maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, and Barsness1, by incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded, as taught by Hussain (Column 3 Lines 54-64), because all four applications are directed to updating databases; incorporating an error threshold for database update invocations or commands that terminates when the error threshold is exceeded allow a customer of a service provider to submit a request to a command service to invoke a command in batches over time until the command has been executed on individual target computing instances specified in the request (see Hussain Column 2 Lines 20-24).
or the read-modify-write sequence based on the estimated optimistic update failure rate

Zhang, Zabokritski, Barsness1, and Hussain disclose most of the limitations as set forth in claim 15 but does not appear to expressly disclose estimated optimistic update failure rate.
Markl discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).

As to claim 17:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 15.
Zabokritski also discloses:
optimistic update [Paragraph 0017 teaches an update query operator may be configured to update records of a relational data source (or objects of an object-oriented data source, etc.) by querying the data source for each update on a per-item basis. The update query operator may examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to request the alterations that synchronize the version of the item in the data source with the local representation. Paragraph 0020 
Note: The examiner interprets update query operator querying the data source for each update on a per-item basis by examine each item to be changed, determine which aspects of respective items have been altered since retrieval from the data source, and may issue one updating query for each item to be the claimed generate an optimistic update based on the received updates. The retrieval from the data source is interpreted to be the claimed received updates and issue one updating query for each item to request the alterations that synchronize the version of the item in the data source is interpreted to be the claimed optimistic update based on the received updates. Queries generated with a “Where” clause condition to update each item identified by is primary key is interpreted to be the claimed optimistic update. The examiner’s interpretation of an optimistic update is a technique that utilizes the ability to issue conditional updates to databases, in which some fields of a record are used as conditions. For example, an update is computed based on a previously read version, and updates to a first set of fields is predicated on another set of fields having a certain expected value. Determining which aspects of respective items have been altered since retrieval from the data source is interpreted to be computing an update based on a previously read version, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item is interpreted to be the issue conditional updates to databases, in which some fields of a record are used as conditions and updates to a first set of fields is predicated on another set of fields having a certain expected value.]
 

Zhang, Zabokritski, Barsness1, Hussain, and Markl discloses all of the limitations as set forth in claim 15.
Markl also discloses:
The computer program product of claim 15, further comprising program code executable by the processor to monitor a rate of update failures and estimate the estimated update failure rate Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimate the estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query 

As to claim 20:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 15.
Zabokritski also discloses:
to execute the bulk optimistic update [Paragraph 0004 a set of records having a certain characteristic are to be updated in bulk. Paragraph 0022 teaches one technique involving supplementing the set of single-item query operators with multiple-item query operators. Note: The examiner interprets updates in bulk using multiple-item query operators to be the claimed bulk optimistic update. The examiner also interprets the claimed bulk optimistic update to be a number of optimistic updates to be executed at the same time and can be executed in parallel or serially.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use single-item query operators or multiple-item query operators for queries containing a “Where” query operator reduces  

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 15.
Barsness1 also discloses:
The computer program product of claim 15, further comprising program code executable by the processor to perform the find-and-modify operation [Paragraph 0080 teaches task may invoke a query, in which all records in the database are matched to some specified search criteria, data from the matched records being returned, and optionally updated. 
Note: The examiner interprets a query invoked on records matching a search criteria to be the claimed optimistic update and the records returned that are optionally updated resulting from an invoked query with search criteria is interpreted to be the claimed find-and-modify operation. To further elaborate, the examiner interprets a find-and-modify operation to be a query that looks up a certain record, modifies some fields in the record, and returns the record either before or after the modification. In this case, the cited reference is teaching a query that returns records that are optionally updated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, and Markl, by incorporating records returned that are optionally updated resulting from an invoked query with search criteria, as taught by Barsness1 (Paragraph 0080), because all four applications are directed to updating databases; incorporating records returned that are optionally updated resulting from an invoked query with search criteria improves the utility of the database from the perspective of its clients/users (see Barsness1 Paragraph 0012).
(s) 4, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication No.: US 20090125420 A1) hereinafter Zhang, in view of Zabokritski et al. (U.S. Publication No.: US 20090319498 A1) hereinafter Zabokritski, in view of Barsness et al. (U.S. Publication No.: US 20190235919 A1) hereinafter Barsness1, in view of Hussain et al. (U.S. Patent No.: US 10691501 B1) hereinafter Hussain, in view of Markl et al. (U.S. Publication No.: US 20080133454 A1) hereinafter Markl, and further in view of Barsness et al. (U.S. Patent No.: US 9996561 B1) hereinafter Barsness2.
As to claim 4:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1.
Zabokritski also discloses:
The system of claim 1, wherein the processor is to update the database using the individual read-modify-write operation [Paragraph 0020 teaches single-item basis, the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. Note: The examiner interprets the claimed individual read-modify-write operation to be an update operation on a single item each item at a time, therefore examiner interprets an operator on a single-item basis that conditionally updates records identified by primary id to be the claimed individual read-modify-write operation used to update the database.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operator for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use of a single-item query operators for queries  

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1.
Markl also discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all four applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).


Barsness2 discloses:
update the database in response to detecting a rate exceeds a threshold rate [Column 19 Lines 48-59 examining the set of stream computing data, and ascertaining that a number of expected changes (e.g., database management operations including inserts, updates, and deletes indicated by the set of stream computing data) exceeds a modification count threshold with respect to the DBMS (e.g., such that an existing database object is expected to be substantially modified with respect to its current state). Accordingly, in response to ascertaining that the number of expected changes exceeds the modification count threshold, it may be determined to update the database. Note: The examiner interprets updating the database to be the claimed updating the database, the number or count to be the claimed rate, and exceeding a threshold or expected count to be the claimed exceed a threshold rate.
failure rate [Column 42 Line 2 teaches failure rates. Note: The examiner interprets the claimed failure to be similar in scope to the cited failure rates.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, and Markl by incorporating the identification or recognition of an amount of failures/errors and updating database objects in response to a threshold exceeded, as taught by Barsness2 (Column 19 Lines 48-59 and Column 42 Line 2), because all five applications are directed to updating databases; incorporating the identification or recognition of an amount of failures/errors and updating database objects in response to a threshold exceeded lowers  
	
Barsness2 also discloses:
the processor is to update the database in response to detecting the update failure rate exceeds a threshold rate [Column 41 Lines 51-61 teach a robust nature of a set of code to process the set of outlier tuples may be modified in the stream computing environment. Generally, modifying can include revising, editing, amending, adjusting, altering, or otherwise changing the robust nature of the set of code to process the set of outlier tuples that correlates to the outlier subset of the set of projected data of the projected database object. The set of code may include one or more routines, subroutines, source code elements, or other code modules or components that define stream operations within the stream computing environment. Column 41 Lines 63-77 and Column 42 Lines 1-9 teach the robust nature of the set of code may indicate the degree or extent of stability, health, fitness, performance, or dependability of one or more components or modules of the set of code. For instance, code that is more robust may be associated with greater flexibility to handle a range of stream operations, lower error/failure rates, a greater level of comprehensiveness or stringency, or a higher level of performance (e.g., potentially at the cost of more system resources), while code that is less robust may be associated with narrower applications, fragility (e.g., more prone to errors or failures), a lesser level of comprehensiveness or stringency, or a lesser level of performance (e.g., potentially requiring less system resources). Column 42 Lines 12-16 teach  modifying may include changing operational parameters for one or more stream operators, editing code components for one or more stream operators, adding new code, deleting code, replacing code modules, or the like. Note: Although not explicitly stated, the examiner interprets modifying code to be more robust in an effort to decrease errors to be the claimed the processor is to update the database in response to detecting an optimistic  

As to claim 11:
Zhang and Zabokritski disclose all of the limitations as set forth in claim 8.
Zabokritski also discloses:
The computer-implemented method of claim 8, comprising updating the database using an individual read-modify-write operation [Paragraph 0020 teaches single-item basis, the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. Note: The examiner interprets the claimed individual read-modify-write operation to be an update operation on a single item each item at a time, therefore examiner interprets an operator on a single-item basis that conditionally updates records identified by primary id to be the claimed individual read-modify-write operation used to update the database.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operator for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are directed to updating databases; incorporating the use of a single-item query operators for queries 

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8.
Markl also discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).



Barsness2 discloses:
updating the database in response to detecting the optimistic update failure rate exceeds a threshold rate [Column 19 Lines 48-59 examining the set of stream computing data, and ascertaining that a number of expected changes (e.g., database management operations including inserts, updates, and deletes indicated by the set of stream computing data) exceeds a modification count threshold with respect to the DBMS (e.g., such that an existing database object is expected to be substantially modified with respect to its current state). Accordingly, in response to ascertaining that the number of expected changes exceeds the modification count threshold, it may be determined to update the database. Note: The examiner interprets updating the database to be the claimed updating the database, the number or count to be the claimed rate, and exceeding a threshold or expected count to be the claimed exceed a threshold rate.
failure rate [Column 42 Line 2 teaches failure rates. Note: The examiner interprets the claimed failure to be similar in scope to the cited failure rates.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, and Markl, by incorporating the identification or recognition of an amount of failures/errors and updating database objects in response to a threshold exceeded, as taught by Barsness2 (Column 19 Lines 48-59 and Column 42 Line 2), because all three applications are directed to updating databases; incorporating the identification or recognition of an amount of failures/errors and updating database objects in response to a threshold exceeded lowers  

Barsness2 also discloses:
updating the database in response to detecting an update failure rate exceeds a threshold rate [Column 41 Lines 51-61 teach a robust nature of a set of code to process the set of outlier tuples may be modified in the stream computing environment. Generally, modifying can include revising, editing, amending, adjusting, altering, or otherwise changing the robust nature of the set of code to process the set of outlier tuples that correlates to the outlier subset of the set of projected data of the projected database object. The set of code may include one or more routines, subroutines, source code elements, or other code modules or components that define stream operations within the stream computing environment. Column 41 Lines 63-77 and Column 42 Lines 1-9 teach the robust nature of the set of code may indicate the degree or extent of stability, health, fitness, performance, or dependability of one or more components or modules of the set of code. For instance, code that is more robust may be associated with greater flexibility to handle a range of stream operations, lower error/failure rates, a greater level of comprehensiveness or stringency, or a higher level of performance (e.g., potentially at the cost of more system resources), while code that is less robust may be associated with narrower applications, fragility (e.g., more prone to errors or failures), a lesser level of comprehensiveness or stringency, or a lesser level of performance (e.g., potentially requiring less system resources). Column 42 Lines 12-16 teach  modifying may include changing operational parameters for one or more stream operators, editing code components for one or more stream operators, adding new code, deleting code, replacing code modules, or the like. Note: Although not explicitly stated, the examiner interprets modifying code to be more robust in an effort to decrease errors to be the claimed the processor is to update the database in response to detecting an optimistic update failure rate exceeds a threshold rate. 

As to claim 16:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 15.
Zabokritski also discloses:
The computer program product of claim 15, further comprising program code executable by the processor to update the database using an individual read-modify-write operation [Paragraph 0020 teaches single-item basis, the query operator 22 for the " Update" operation generates SQL statements by referencing the local representation 18 of the data source, identifying the records that match the "Where" clause conditions, selecting the primary key (the ID attribute) of the records, and generating a translated query 26 that updates each item, identified by its primary key. Note: The examiner interprets the claimed individual read-modify-write operation to be an update operation on a single item each item at a time, therefore examiner interprets an operator on a single-item basis that conditionally updates records identified by primary id to be the claimed individual read-modify-write operation used to update the database.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, by incorporating the use of a single-item query operator for queries containing a “Where” query operator, as taught by Zabokritski (Paragraph 0017-0022), because both applications are 

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 15.
Markl also discloses:
estimated update failure rate [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimated update failure rate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all four applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).


Barsness2 also discloses:
updating the database in response to detecting the optimistic update failure rate exceeds a second threshold rate [Column 19 Lines 48-59 examining the set of stream computing data, and ascertaining that a number of expected changes (e.g., database management operations including inserts, updates, and deletes indicated by the set of stream computing data) exceeds a modification count threshold with respect to the DBMS (e.g., such that an existing database object is expected to be substantially modified with respect to its current state). Accordingly, in response to ascertaining that the number of expected changes exceeds the modification count threshold, it may be determined to update the database. Note: The examiner interprets updating the database to be the claimed updating the database, the number or count to be the claimed rate, and exceeding a threshold or expected count to be the claimed exceed a threshold rate. The examiner interprets the claimed second threshold rate to be a threshold is lower than another threshold rate, therefore it is just a different threshold rate as it could be interpreted to be either a first threshold rate or second threshold rate. The count threshold is therefore interpreted to also teach the claimed second threshold rate as well as a first threshold.
failure rate [Column 42 Line 2 teaches failure rates. Note: The examiner interprets the claimed failure to be similar in scope to the cited failure rates.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, and Markl, by incorporating the identification or recognition of an amount of failures/errors and updating database objects in response to a threshold exceeded, as taught by Barsness2 (Column 19 Lines 48-59 and Column 42 Line 2), because all six applications are directed to updating databases; incorporating the identification or recognition of an  

Barsness2 also discloses:
updating the database in response to detecting an update failure rate exceeds a second threshold rate [Column 41 Lines 51-61 teach a robust nature of a set of code to process the set of outlier tuples may be modified in the stream computing environment. Generally, modifying can include revising, editing, amending, adjusting, altering, or otherwise changing the robust nature of the set of code to process the set of outlier tuples that correlates to the outlier subset of the set of projected data of the projected database object. The set of code may include one or more routines, subroutines, source code elements, or other code modules or components that define stream operations within the stream computing environment. Column 41 Lines 63-77 and Column 42 Lines 1-9 teach the robust nature of the set of code may indicate the degree or extent of stability, health, fitness, performance, or dependability of one or more components or modules of the set of code. For instance, code that is more robust may be associated with greater flexibility to handle a range of stream operations, lower error/failure rates, a greater level of comprehensiveness or stringency, or a higher level of performance (e.g., potentially at the cost of more system resources), while code that is less robust may be associated with narrower applications, fragility (e.g., more prone to errors or failures), a lesser level of comprehensiveness or stringency, or a lesser level of performance (e.g., potentially requiring less system resources). Column 42 Lines 12-16 teach  modifying may include changing operational parameters for one or more stream operators, editing code components for one or more stream operators, adding new code, deleting code, replacing code modules, or the like. Note: Although not explicitly stated, the examiner interprets modifying code to be more robust in an effort to decrease errors to be the claimed the processor is to 

Claim(s) 6, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication No.: US 20090125420 A1) hereinafter Zhang, in view of Zabokritski et al. (U.S. Publication No.: US 20090319498 A1) hereinafter Zabokritski, in view of Barsness et al. (U.S. Publication No.: US 20190235919 A1) hereinafter Barsness1, in view of Hussain et al. (U.S. Patent No.: US 10691501 B1) hereinafter Hussain, in view of Markl et al. (U.S. Publication No.: US 20080133454 A1) hereinafter Markl. and further in view of Majd et al. (U.S. Publication No.: US 20060080287 A1) hereinafter Majd.
As to claim 6:
Zhang, Zabokritski, Barsness, Hussain, and Markl disclose all of the limitations as set forth in claim 1 and 5.
Markl also discloses:
The system of claim 5, wherein the processor is to estimate the estimated optimistic update failure rate based on a time period [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 1, 5, and most of 6 but does not appear to expressly disclose sliding window of a predetermined amount of time.
Majd discloses:
sliding window of a predetermined amount of time [Paragraph 0037 teaches the monitor window is a specified number of instructions or queries, or a time period, the monitor window is a type of sliding window that advances as new instructions or queries are executed. Note: The examiner interprets a monitor window to be the claimed predetermined amount of time and sliding window that advances as new instructions or queries are executed to be the claimed sliding window.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 13:
Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8 and 12.
Markl also discloses:
The computer-implemented method of claim 12, wherein estimating the estimated optimistic update failure rate is based on a number of queries or transactions [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimating the estimated update failure rate and a monitoring of any data is interpreted to must include a starting point and a theoretical end point therefore teaching some number of queries must be monitored.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), 

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 8, 12, and most of 13 but does not appear to expressly disclose sliding window of a predetermined number of bulk updates or transactions.
Majd discloses:
sliding window of a predetermined number of bulk updates or transactions [Paragraph 0037 teaches the monitor window is a specified number of instructions or queries, or a time period, the monitor window is a type of sliding window that advances as new instructions or queries are executed. Note: The examiner interprets a monitor window to be the claimed predetermined amount of time and sliding window that advances as new instructions or queries are executed to be the claimed sliding window.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught Zhang, Zabokritski, Barsness1, Hussain, and Markl, by incorporating a sliding monitoring window for instruction and query execution, as taught by Majd (Paragraph 0037), because all six applications are directed to updating databases; incorporating a sliding monitoring window for instruction and query execution is an important advantage that allows for the ability to detect data-driven relationships (see Majd Paragraph 0035).


Zhang, Zabokritski, Barsness1, Hussain, and Markl discloses all of the limitations as set forth in claim 15.
Markl also discloses:
The computer program product of claim 15, further comprising program code executable by the processor to estimate the estimated optimistic update failure rate based on a number of queries or transactions [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimate an update failure rate and a monitoring of any data is interpreted to must include a starting point and a theoretical end point therefore teaching some number of queries must be monitored.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, and Hussain, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all five applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).

Zhang, Zabokritski, Barsness1, Hussain, and Markl disclose all of the limitations as set forth in claim 15 but do not appear to expressly disclose sliding window of a predetermined number of bulk updates or transactions.
Majd discloses:
sliding window of a predetermined number of bulk updates or transactions [Paragraph 0037 teaches the monitor window is a specified number of instructions or queries, or a time period, the monitor window is a type of sliding window that advances as new instructions or queries are executed. Note: The examiner interprets a monitor window to be the claimed predetermined amount of time and sliding window that advances as new instructions or queries are executed to be the claimed sliding window.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, and Markl, by incorporating a sliding monitoring window for instruction and query execution, as taught by Majd (Paragraph 0037), because all six applications are directed to updating databases; incorporating a sliding monitoring window for instruction and query execution is an important advantage that allows for the ability to detect data-driven relationships (see Majd Paragraph 0035).

As to claim 19:
Zhang, Zabokritski, Barsness1, Hussain, and Markl discloses all of the limitations as set forth in claim 15. 
Markl also discloses:
The computer program product of claim 15, further comprising program code executable by the processor to estimate the estimated optimistic update failure rate and recording a number of failures for each virtual bulk [Paragraph 0062 teaches a query-centric configuration of statistics collection uses a feedback loop that monitors query execution in order to populate a query feedback warehouse with estimation errors. Paragraph 0066 teaches aggregates the errors for each table. Note: The examiner interprets monitoring query execution trough a feedback as part of a query-centric configuration of statistics collection is interpreted to be the claimed monitor a rate of update failures, wherein the examiner reasonably interprets query execution to include the claimed update failures. The examiner also interprets populating a query feedback warehouse with estimation errors to be the claimed estimate an update failure rate and a monitoring of any data is interpreted to must include a starting point and a theoretical end point therefore teaching some number of queries must be monitored.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang and Zabokritski, by incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors, as taught by Markl (Paragraph 0062), because all four applications are directed to updating databases; incorporating a feedback loop to monitor query execution and updating a warehouse with an estimation of errors helps automate many of the tedious tasks currently performed by a database administrator by transparently deciding what statistics to gather, when and in what detail to gather them without needing database administrator intervention (see Markl Paragraph 0015).


	Majd discloses:
virtually dividing a stream of single transactions into virtual bulks of a predetermined number of transactions [Paragraph 0032 teaches the query execution monitor 127 defines a monitor window 128 that determines which queries are analyzed together. The monitor window 128 may specify a number of queries (e.g. 5), a time period (e.g., 10 seconds), or commitment control (e.g., 2 transactions). Note: The examiner interprets the number of queries to be analyzed together such as 5 queries.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Zhang, Zabokritski, Barsness1, Hussain, and Markl, by incorporating a determination of an amount of queries to be monitored in a window together, for example 5 queries analyzed together or two transactions, as taught by Majd (Paragraph 0032), because all six applications are directed to updating databases; incorporating a determination of an amount of queries to be monitored in a window together, for example 5 queries analyzed together or two transactions is an important advantage that allows for the ability to detect data-driven relationships (see Majd Paragraph 0035).

Response to Arguments
Applicant presents the following arguments in December 14, 2020 remarks page 12:
“the deficiencies of Zhang and Zabokritski with respect to independent claims 1 and 8 are not remedied by any of the secondary references cited against various dependent claims, i.e., Hussain, Barsness, Markl, and Majd.… Markl does not disclose "wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update comprising a find-and-modify operation" and "adaptively update the database using the optimistic update based on an estimated optimistic update failure rate or the read-modify-write sequence based on the estimated optimistic update failure rate," as generally recited claims 1 and 8.”

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Zhang’s disclosure of a method and system based on an enhanced publish-subscribe information delivery model for delivering information from information publishers to information subscribers on an Intranet or the Internet, in combination with Zabokritski’s disclosure of a more efficient technique for processing queries involves a query processing pipeline having two types of query operators, Barsness1’s disclosure of managing a database management system (DBMS) using a set of stream computing data derived from a stream computing environment, Hussain’s disclosure of a method includes receiving a request to invoke a command over a set of computing instances managed within a service provider environment, and Markl’s disclosure of an autonomic tool that supervises the collection and maintenance of database statistics for query optimization by transparently deciding what statistics to gather, when and in what detail to gather them sufficiently discloses the current claim language "wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update comprising a find-and-modify operation" and "adaptively update the database using the optimistic update based on an estimated optimistic update failure rate or the read-modify-write sequence based on the estimated optimistic update failure rate," (see Zhang Paragraph 0022, 0064, 0065, Zabokritski Paragraph 0004, 0017, 0020-0022, Barsness1 Paragraph 0080, Hussain Column 3 Lines 54-64, and Markl Paragraph 0062). An enhanced publish-subscribe based information delivery model (see Zhang Paragraph 0062). An information subscriber seeking to consume information will connect to the system 100 of the invention (FIG. 1) using Internet web browser or a wireless device that has "wherein generating the optimistic update comprises reducing a read-modify-write sequence of a received client status update to a conditional update comprising a find-and-modify operation" and "adaptively update the database using the optimistic update based on an estimated optimistic update failure rate or the read-modify-write sequence based on the estimated optimistic update failure rate," regarding independent claims 1, 8, and 15 and dependent claims 5, 6, 11 and 12. Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.